           Case 2:19-cv-02027-WBS-AC Document 48 Filed 04/08/20 Page 1 of 7


 1   Mark Mao (SBN 236165)
     BOIES SCHILLER FLEXNER LLP
 2   44 Montgomery Street, 41st Floor
     San Francisco, CA 94104
 3   Telephone: (415) 293-6800
     Facsimile:    (415) 293-6899
 4   mmao@bsfllp.com

 5   Michael Lipman (SBN 66605)
     Karen L. Alexander (SBN 265926)
 6   DUANE MORRIS LLP
     750 B Street, Suite 2900
 7   San Diego, CA 92101-4681
     Telephone: (619) 744-2200
 8   Facsimile:     (619) 744-2201
     mllipman@duanemorris.com
 9   klalexander@duanemorris.com

10   Heather U. Guerena (SBN 238122)
     7727 Herschel Avenue
11   La Jolla, CA 92037
     Telephone: (858) 866-1020
12   Facsimile:    (858) 551-4388
     huguerena@elevationca.com
13

14   Attorneys for Defendant
     King’s Casino Management Corp.
15

16                                UNITED STATES DISTRICT COURT
17                               EASTERN DISTRICT OF CALIFORNIA
18
      VERONICA BRILL; et al.,                      Case No. 2:19-cv-02027-WBS-AC
19
                   Plaintiffs,                     REQUEST FOR JUDICIAL NOTICE IN
20                                                 SUPPORT OF DEFENDANT KING’S
            v.                                     CASINO MANAGEMENT CORP.’S
21
                                                   MOTION TO DISMISS FIRST
22    MICHAEL L. POSTLE; et al.,                   AMENDED COMPLAINT

23                 Defendants.                     Date:    May 18, 2020
                                                   Time:    1:30 p.m.
24                                                 Dept.:   Courtroom 5
25                                                 Judge:   Hon. William B. Shubb

26                                                 Complaint Filed: October 8, 2019

27

28


      King’s Casino Management Corp.’s Request for Judicial Notice in Support of Motion to Dismiss
            Case 2:19-cv-02027-WBS-AC Document 48 Filed 04/08/20 Page 2 of 7


 1          Defendant King’s Casino Management Corp., successor by merger with King’s Casino,

 2 LLC, dba Stones Gambling Hall (“Stones”) requests that the Court take judicial notice of or treat as

 3 incorporated by reference in the First Amended Complaint (“FAC”) three documents that may

 4 assist the Court in adjudicating Stones’ Motion to Dismiss Plaintiffs’ First Amended Complaint

 5 (“Motion”). Stones asks the Court to take judicial notice of the government-approved, publicly

 6 available rules and collections rate schedules for poker games played at Stones. It asks the Court to

 7 treat as incorporated by reference in the FAC a purported notice letter sent by Plaintiffs that is a

 8 prerequisite to the Consumer Legal Remedies Act (“CLRA”) claim added in the FAC and a tweet

 9 that forms the basis of one Plaintiff’s libel claim. These documents are properly the subject of

10 judicial notice or are incorporated by reference.

11          I.      LEGAL STANDARD
12          Without converting a motion to dismiss into a motion for summary judgment, a court may

13 grant judicial notice of facts that “can be accurately and readily determined from sources whose

14 accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2). A court also “may take into

15 account ‘documents whose contents are alleged in a complaint and whose authenticity no party

16 questions, but which are not physically attached to the [plaintiffs’] pleading’” and “‘may treat such

17 a document as part of the complaint, and thus may assume that its contents are true for purposes of

18 a motion to dismiss under Rule 12(b)(6).’” Davis v. HSBC Bank Nevada, N.A., 691 F.3d 1152,
19 1160 (9th Cir. 2012) (citations omitted). “The [incorporation by reference] doctrine prevents

20 plaintiffs from selecting only portions of documents that support their claims, while omitting

21 portions of those very documents that weaken—or doom—their claims.” Khoja v. Orexigen

22 Therapeutics, Inc., 899 F.3d 988, 1002 (9th Cir. 2018), cert. denied sub nom. Hagan v. Khoja, 139

23 S. Ct. 2615 (2019).

24          II.     ARGUMENT
25          Consistent with these standards, the Court may take judicial notice of Exhibit A and treat

26 Exhibits B and C as incorporated by reference into the FAC.

27          Government-Approved Rules and Collections Rate Schedules for Poker at Stones
28 (Exhibit A). The Court may take judicial notice of the rules and collections rate schedules for


     King’s Casino Management Corp.’s Request for Judicial Notice in Support of Motion to Dismiss 1
            Case 2:19-cv-02027-WBS-AC Document 48 Filed 04/08/20 Page 3 of 7


 1 poker games at Stones. These rules and rate schedules are approved by the California Bureau of

 2 Gambling Control and published on the website of the California Attorney General. Exhibit A is an

 3 excerpt for length including the relevant pages regarding poker played at Stones (pages 1-2, 97-102,

 4 120-29) of the approved rules and rate schedules for all games. The full set of rules and collections

 5 rate schedules from which Exhibit A is excerpted is available on the California Attorney General’s

 6 website at https://oag.ca.gov/sites/all/files/agweb/pdfs/gambling/saloon_stonegambling.pdf.

 7          Courts may take judicial notice of information made publicly available by a government

 8 entity, including approved rate schedules. See Daniels-Hall v. National Educ. Ass’n, 629 F.3d 992,

 9 998 (9th Cir. 2010) (taking judicial notice of information made publicly available by a government

10 entity); Raiser v. City of Temecula, 2018 WL 6219906, at *1 nn.1-2 (C.D. Cal. June 22, 2018)

11 (taking judicial notice of PACER fee schedules). This Court has taken judicial notice of the

12 contents of forms, like the rules and collections rate schedules from Stones, filed with a government

13 agency. See Knight v. Standard Ins. Co., 2008 WL 343852, at *2 (E.D. Cal. Feb. 6, 2008) (Shubb,

14 J.) (taking judicial notice of an ERISA Form 5500 filed with the U.S. Department of Labor and

15 articles of incorporation filed with the California Secretary of State). And courts have taken

16 judicial notice of rate schedules even when the rate schedules have not been submitted to or

17 approved by the government. See Loewen v. Lyft, Inc., 129 F. Supp. 3d 945, 960 (N.D. Cal. 2015)

18 (taking judicial notice of American Arbitration Association rules including regarding the structure
19 and amount of fees); Noll v. eBay, Inc., 282 F.R.D. 462, 463 n.1 (N.D. Cal. 2012) (taking judicial

20 notice of eBay’s fee schedule and user agreement).

21          Purported Consumer Legal Protections Act Notice Letter (Exhibit B). The Court may
22 consider the date and listed allegations in a letter sent by counsel for Plaintiffs to counsel for

23 Stones, which purports to provide notice of Plaintiffs’ claim under the CLRA. Plaintiffs allege

24 having provided this letter to Stones in the FAC and quote from the letter. FAC ¶¶ 278-279. The

25 letter is incorporated by reference in the FAC because the FAC describes the letter extensively,

26 including by quoting from it, and depends on the letter’s contents and timing to satisfy the CLRA’s

27 pre-filing requirements. See United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003). Courts

28 regularly consider the timing and contents of purported CLRA notice letters in deciding motions to


     King’s Casino Management Corp.’s Request for Judicial Notice in Support of Motion to Dismiss 2
            Case 2:19-cv-02027-WBS-AC Document 48 Filed 04/08/20 Page 4 of 7


 1 dismiss. See Snarr v. Cento Fine Foods Inc., 2019 WL 7050149, at *2 (N.D. Cal. Dec. 23, 2019);

 2 Sebastian v. Kimberly-Clark Corp., 2017 WL 6497675, at *3 (S.D. Cal. Dec. 18, 2017); Evans v.

 3 DSW, Inc., 2017 WL 7058232, at *2 n.3 (C.D. Cal. Sept. 14, 2017); Asghari v. Volkswagen Grp. of

 4 Am., Inc., 42 F. Supp. 3d 1306, 1318 n.33 (C.D. Cal. 2013); Won Kyung Hwang v. Ohso Clean,

 5 Inc., 2013 WL 1632697, at *2 n.2 (N.D. Cal. Apr. 16, 2013).

 6          September 2019 Tweet by Stones (Exhibit C). The Court may consider the contents of
 7 the September 2019 tweet by Stones in assessing arguments regarding the sufficiency of Plaintiff

 8 Veronica Brill’s libel claim. The tweet is incorporated by reference in the FAC, which describes

 9 the tweet and depends on the tweet’s contents. See Ritchie, 342 F.3d at 908. The Ninth Circuit has

10 held that it is appropriate to consider the surrounding content of an allegedly defamatory statement

11 as incorporated by reference in the complaint. See Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir.

12 2005) (treating surrounding pages from website as incorporated by reference).

13          III.   CONCLUSION
14          For the reasons above, the Court should consider Exhibits A through C in adjudicating the

15 Motion.

16 ///

17 ///

18 ///
19 ///

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///


     King’s Casino Management Corp.’s Request for Judicial Notice in Support of Motion to Dismiss 3
           Case 2:19-cv-02027-WBS-AC Document 48 Filed 04/08/20 Page 5 of 7


 1                                        Respectfully submitted,

 2   Dated: April 8, 2020                 By: /s/ Mark C. Mao          .
                                          Mark C. Mao
 3                                        BOIES SCHILLER FLEXNER LLP
                                          44 Montgomery Street, 41st Floor
 4
                                          San Francisco, CA 94104
 5                                        Phone: (415) 293-6800
                                          Fax: (415) 293-6899
 6                                        mmao@bsfllp.com
 7                                        Michael Lipman
                                          Karen L. Alexander
 8                                        DUANE MORRIS LLP
                                          750 B Street, Suite 2900
 9                                        San Diego, CA 92101-4681
                                          Phone: (619) 744-2200
10                                        Fax: (619) 744-2201
                                          mllipman@duanemorris.com
11                                        klalexander@duanemorris.com
12                                        Heather U. Guerena
                                          7727 Herschel Avenue
13                                        La Jolla, CA 92037
                                          Phone: (858) 866-1020
14                                        Fax: (858) 551-4388
                                          huguerena@elevationca.com
15
                                          Attorneys for Defendant King’s Casino Management
16                                        Corp., successor by merger with King’s Casino, LLC
17

18
19

20

21

22

23

24

25

26

27

28


     King’s Casino Management Corp.’s Request for Judicial Notice in Support of Motion to Dismiss 4
     Case 2:19-cv-02027-WBS-AC Document 48 Filed 04/08/20 Page 6 of 7

 1                                   PROOF OF SERVICE
 2         I, Alexander J. Holtzman, declare:
 3         I am a citizen of the United States and employed in the City and County of San
 4   Francisco, CA. I am over the age of 18 and not a party to the within action; my business
 5   address is 44 Montgomery St., 41st Floor, San Francisco, CA 94104.
 6         On April 8, 2020, I served the following document(s) described as:
 7   REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANT KING’S CASINO
      MANAGEMENT CORP.’S MOTION TO DISMISS FIRST AMENDED COMPLAINT
 8
                 BY FACSIMILE TRANSMISSION: As follows: The papers have been
 9
                  transmitted to a facsimile machine by the person on whom it is served at
10                the facsimile machine telephone number as last given by that person on any
                  document which he or she has filed in the cause and served on the party
11                making the service. The copy of the notice or other paper served by
12                facsimile transmission shall bear a notation of the date and place of
                  transmission and the facsimile telephone number to which transmitted or be
13                accompanied by an unsigned copy of the affidavit or certificate of
                  transmission which shall contain the facsimile telephone number to which
14
                  the notice of other paper was transmitted to the addressee(s).
15
                 BY MAIL: As follows: Deposited the sealed envelope with the United
16                States Postal Service, with the postage fully prepaid.
17
                 BY OVERNIGHT MAIL: As follows: I am readily familiar with the
18                firm’s practice of collection and processing correspondence for overnight
                  mailing. Under that practice, it would be deposited with overnight mail on
19
                  that same day prepaid at San Francisco, CA in the ordinary course of
20                business.
21               BY ELECTRONIC MAIL TRANSMISSION: By electronic mail
                  transmission from aholtzman@bsfllp.com on April 8, 2020, by transmitting
22
                  a PDF format copy of such document(s) to each such person at the e-mail
23                address(es) listed below their address(es). The party(ies) listed below have
                  agreed to accept service by email from King’s Casino Management Corp.
24                in this case. The document(s) was/were transmitted by electronic
25                transmission and such transmission was reported as complete and without
                  error.
26
27

28
                                                              Case No. 2:19-CV-02027-WBS-AC
                                         PROOF OF SERVICE
Case 2:19-cv-02027-WBS-AC Document 48 Filed 04/08/20 Page 7 of 7
